                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                    CASE NO.: 2:82-cr-7-SPC-MRM

LARRY WHITE


                                        ORDER1

       Before the Court is Defendant’s Motion under the First Step Act (Doc. 9).

This Motion should have been filed in a case before the Honorable John E.

Steele—2:88-cr-28-JES—because it relates to the sentence imposed there. So

the parties agree it is appropriate to transfer the Motion to that case for a

decision. And Judge Steele consents to handling this matter.

       Accordingly, it is now ORDERED:

       The Clerk is DIRECTED to TRANSFER Defendant’s Motion (Doc. 9)

to Case No. 2:88-cr-28-JES.

       DONE AND ORDERED in Fort Myers, Florida on July 8, 2021.




Copies: Counsel of Record


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
